DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6, 9, 11, 12-13, 15-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,241,128 claims 1-2, 4, 6 and 10. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is merely a genus of claim 1 of claim 1 of the ‘128 patent.  The ‘128 patent is a species which requires a chromatic adjustment, essentially the embodiment of claim 9 in the instant application.  A genus is anticipated by the species of the granted patent.  
Claim 2 of the instant application is merely an abbreviated version of claim 2 of the ‘128 patent where each specific layer is claimed as being extracted in a separate clause.  The instant application abbreviates this claim language but this does not create a patentably distinct invention.  
Claim 5 of the instant application merely has slight grammatical differences as compared to claim 4 of the ‘128 patent which do not amount to a patentably distinct invention.  
Claim 6 of the instant is merely a longer way of claiming the same subject matter as claim 10 of the ‘128 patent.  This does not amount to a patentably distinct invention.
Claim 9 of the instant application claims the feature of chromatic adjustments which is present in the species claim 1 of the ‘128 patent.  Essentially claim 9 of the instant application is equivalent to claim 1 of the ‘128 patent with slight grammatical differences.  This does not amount to a patentably distinct invention.
Claim 11 of the instant application merely uses abbreviated claim language as that of claim 6 of the ‘128 patent.  This does not amount to a patentably distinct invention.
Claims 12-13, 15-16 and 19 have analogous limitations written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.
Claim No.
Instant Application
16/902,252
U.S Patent
9,241,128
1
A method comprising: accessing, from an electronic storage, a first stream of video content having a first resolution;

extracting, from each frame the first stream of the video content, multiple different layers that each have the first resolution, wherein each of the multiple different layers is extracted from an entirety of the each frame;

separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer having a second resolution that is higher than the first resolution;

reassembling, by at least one processor, the at least one modified layer into a second stream of the video content, the second stream of the video content having the second resolution that is higher than the first resolution while comprising the entirety of the each frame of the first stream; and

storing, in electronic storage, the second stream of the video content.
Claim 1 lines 1-4



Claim 1 lines 5-7





Claim 1 lines 8-11





Claim 1 lines 14-17







Claim 1 lines 18-19
2
wherein the extracting the multiple different layers, from the first stream of the video content further comprises extracting a first color layer, a second color layer, and a third color layer, wherein each of the first color layer, the second color layer, and the third color layer that are different from each other and have the first resolution.
Claim 2
5
wherein the extracting the multiple different layers, from the first stream of the video content further comprises:

extracting a red color layer by identifying red color values in the first stream of the video content and separating the identified red color values into the red color layer;

extracting a green color layer by identifying green color values in the first stream of the video content and separating the identified green color values into the green color layer; and

extracting a blue color layer by identifying blue color values in the first stream of the video content and separating the identified blue color values into the blue color layer.
Claim 4
6
wherein reassembling the at least one modified layer into a second stream of the video content having the second resolution further comprises:

identifying features that are present at least one of a first modified layer, a second modified layer, and a third modified layer; and

based on the identified features present in at least one of the first modified layer, the second modified layer, and the third modified layer, aligning the first modified layer, the second modified layer, and the third modified layer in the single stream of high resolution television video.
Claim 10
9
wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process.
Claim 1 lines 12-13
11
wherein accessing, from an electronic storage, the first stream of video content with a first resolution comprises accessing a first stream of video content with a 29.97 frame rate and 525 lines of resolution, the first stream of video content being based on a red, green, and blue colorimetry platform; and

reassembling the at least one modified layer into a second stream of the video content comprises reassembling modified red, green, and blue layers into a second stream of the video content with a 23.98 frame rate and 1080 lines of resolution.
Claim 6 lines 1-5







Claim 6 lines 26-30


Claims 1-2, 6, 9-10, 12-13, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,723,257 claims 1-2, and 6-8. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is merely a genus of claim 1 of claim 1 of the ‘257 patent.  The ‘257 patent requires the processing to a modified layer is performed by a blurring process and explicitly claims the processing of each layer in separate clauses.  The instant application merely requires processing and uses abbreviated claim language such as “multiple different layers” instead of a separate clause for each layer.  Additionally, claim 1 of the instant application includes a storage which was included in claims 8 of the ‘257 patent.  A genus is anticipated by the species of the granted patent.  
Claim 2 of the instant application is merely uses language for each layer separately in the extraction process.  This was included in claim 1 of the ‘257 patent.
Claim 6 of the instant application requires the same subject matter as claim 6 of the ‘257 patent with only minor grammatical differences between the two.
Claims 9-10 of the instant application requires the chromatic adjustment using weights which is the subject matter of claim 7 of the ‘257 patent.  The only differences are claim structure in which claim 7 of the ‘257 patent contains all the limitations in one single claim.  These are not differences which would make the claims patentable distinct.
Claims 12-13, 16 and 19-20 have analogous limitations written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.
Claims 7-8 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,723,257 in view of Lipton et al. US 5,416,510
Claim 7 of the instant application requires a transcoding process which is known from Lipton.  Lipton teaches in Figure 22 and column 25 lines 40-45 The transcoder circuit 1134 (see rejection below).  It would have been obvious for a person with one of ordinary skill in the art to use a transcoding process because transcoding is a well-known process for converting, i.e. processing, video from an original format to a second modified format.  The use of transcoding does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12). 
Claim 8 of the instant application (which includes claim 7) merely requires the blurring process as required from claims 1-2 of the ‘257 patent.  The differences are merely claim structure with the blurring process being introduced in claim 1 and then expanded upon in claim 2 of the ‘257 patent.  These are not differences which would make the claims patentably distinct.
Claims 17-18 have analogous limitations written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.
Claim No.
Instant Application
16/902,252
U.S Patent
9,723,257
1
A method comprising: accessing, from an electronic storage, a first stream of video content having a first resolution;

extracting, from each frame of the first stream of the video content, multiple different layers that each have the first resolution, wherein each of the multiple different layers is extracted from an entirety of the each frame ;

separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer having a second resolution that is higher than the first resolution;

reassembling, by at least one processor, the at least one modified layer into a second stream of the video content, the second stream of the video content having the second resolution that is higher than the first resolution while comprising the entirety of the each frame of the first stream; and

storing, in electronic storage, the second stream of the video content.
Claim 8 lines 3-5



Claim 1 lines 2-3, 9-10, 16-17





Claim 1 lines 4-8, 11-15, 18-22





Claim 1 lines 23-26







Claim 1 lines 28-29
2
wherein the extracting the multiple different layers, from the first stream of the video content further comprises extracting a first color layer, a second color layer, and a third color layer, wherein each of the first color layer, the second color layer, and the third color layer that are different from each other and have the first resolution.
Claim 1 lines 2-3, 9-10, 16-17
6
wherein reassembling the at least one modified layer into a second stream of the video content having the second resolution further comprises:

identifying features that are present at least one of a first modified layer, a second modified layer, and a third modified layer; and

based on the identified features present in at least one of the first modified layer, the second modified layer, and the third modified layer, aligning the first modified layer, the second modified layer, and the third modified layer in the single stream of high resolution television video.
Claim 6
7
wherein separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer further comprises processing at least one of a first color layer, a second color layer, and a third color layer,
Claim 1 lines 2-21 claim separate processing of each layer in an explicit fashion but not transcoding.

Lipton et al. US 5,416,510 teaches transcoding.
8
wherein processing at least one of the first color layer, the second color layer, and the third color layer, further comprises performing a blurring process on one or more of the first color layer, the second color layer, and the third color layer by frame by frame detection and the blurring of channel edges in corresponding ones of the first color layer, the second color layer, and the third color layer.
Claim 1 lines 4, 11, 18
Claim 2
9
wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process.
Claim 7 lines 1-6
10
wherein performing the chromatic level adjustment process comprises weighing the at least one modified layer in the second stream of the video content differently from another modified layer.
Claim 7 lines 7-11


Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,687,017 claims 1-9. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is merely a genus of claim 1 of claim 1 of the ‘017 patent.  The ‘017 patent is a species which requires a comb filter technique, essentially the embodiment of claim 3 in the instant application.  A genus is anticipated by the species of the granted patent.  
Claim 2 of the instant application is a feature included in claim 1 of the ‘017 patent, and is merely an explicit claiming of the extracting of layers with a first resolution.  There are no features that make claim 2 of the instant application patentably distinct.
Claim 3 of the instant application includes the feature of a comb-filter technique which is required in claim 1 of the ‘017 patent.  Therefore, claim 3 is not patentably distinct.
Claim 4 of the instant application merely requires a specific type of comb filtering may be used.  Claim 4 of the instant application uses alternative language as to the ‘017 patent which separately claims the types of comb-filtering in claim 2 and claim 3.  
Claim 5 of the instant application merely has slight grammatical differences as compared to claim 4 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claim 6 of the instant application merely has slight grammatical differences as compared to claim 5 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claim 7 of the instant application is directed to transcoding which is a feature required in claim 1 of the ‘017 patent.  Therefore, claim 7 is not patentably distinct from claim 1 of the ‘017 patent.
Claim 8 of the instant application merely has slight grammatical differences as compared to claim 6 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claim 9 of the instant application merely has slight grammatical differences as compared to claim 7 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claim 10 of the instant application merely has slight grammatical differences as compared to claim 8 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claim 11 of the instant application merely has slight grammatical differences as compared to claim 9 of the ‘017 patent which do not amount to a patentably distinct invention.  
Claims 12-20 have analogous limitations written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.

Claim No.
Instant Application
16/902,252
U.S Patent
10, 687,017
1
A method comprising: accessing, from an electronic storage, a first stream of video content having a first resolution;

extracting, from each frame the first stream of the video content, multiple different layers that each have the first resolution, wherein each of the multiple different layers is extracted from an entirety of the each frame;

separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer having a second resolution that is higher than the first resolution;

reassembling, by at least one processor, the at least one modified layer into a second stream of the video content, the second stream of the video content having the second resolution that is higher than the first resolution while comprising the entirety of the each frame of the first stream; and
storing, in electronic storage, the second stream of the video content.
Claim 1 lines 1-3



Claim 1 lines 4-9





Claim 1 lines 10-11, 16-17





Claim 1 lines 13-17






Claim 1 lines 18-19
2
wherein the extracting the multiple different layers, from the first stream of the video content further comprises extracting a first color layer, a second color layer, and a third color layer, wherein each of the first color layer, the second color layer, and the third color layer that are different from each other and have the first resolution.
Claim 1 lines 4-9
3
wherein the extracting from the first stream of the video content the multiple different layers comprises performing a comb filter technique.
Claim 1 line 6
4
wherein the comb filter technique comprises at least one of a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique.
Claim 2 or Claim 3
5
wherein the extracting the multiple different layers, from the first stream of the video content further comprises:

extracting a red color layer by identifying red color values in the first stream of the video content and separating the identified red color values into the red color layer;

extracting a green color layer by identifying green color values in the first stream of the video content and separating the identified green color values into the green color layer; and

extracting a blue color layer by identifying blue color values in the first stream of the video content and separating the identified blue color values into the blue color layer.
Claim 4
6
wherein reassembling the at least one modified layer into a second stream of the video content having the second resolution further comprises:

identifying features that are present at least one of a first modified layer, a second modified layer, and a third modified layer; and

based on the identified features present in at least one of the first modified layer, the second modified layer, and the third modified layer, aligning the first modified layer, the second modified layer, and the third modified layer in the single stream of high resolution television video.
Claim 5
7
wherein separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer further comprises processing at least one of a first color layer, a second color layer, and a third color layer, utilizing a transcoding process, into a modified layer.
Claim 1 lines 9-11
8
wherein processing at least one of the first color layer, the second color layer, and the third color layer, further comprises performing a blurring process on one or more of the first color layer, the second color layer, and the third color layer by frame by frame detection and the blurring of channel edges in corresponding ones of the first color layer, the second color layer, and the third color layer.
Claim 6
9
wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process.
Claim 7
10
wherein performing the chromatic level adjustment process comprises weighing the at least one modified layer in the second stream of the video content differently from another modified layer.
Claim 8
11
wherein accessing, from an electronic storage, the first stream of video content with a first resolution comprises accessing a first stream of video content with a 29.97 frame rate and 525 lines of resolution, the first stream of video content being based on a red, green, and blue colorimetry platform; and

reassembling the at least one modified layer into a second stream of the video content comprises reassembling modified red, green, and blue layers into a second stream of the video content with a 23.98 frame rate and 1080 lines of resolution.
Claim 9


Claims 1-6, 9-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,277,862 claims 1-9. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is merely a genus of claim 1 of claim 1 of the ‘862 patent.  The ‘862 patent is a species which explicitly requires a standard definition resolution as a first resolution.  However, as the term “standard” would suggest, this resolution is one of the most commonly used in television and video.  It would be implicitly understood that the first resolution applies to a standard resolution.  A genus is anticipated by the species of the granted patent.  
Claim 2 of the instant application is a feature included in claim 1 of the ‘862 patent, and is merely an explicit claiming of the extracting of layers with a first resolution.  There are no features that make claim 2 of the instant application patentably distinct.
Claim 3 of the instant application includes the feature of a comb-filter technique which differs from claim 2 of the ‘862 patent merely in the use of the term comb decoder. This would not be considered a patentably distinct difference.  
Claim 4 of the instant application merely requires a specific type of comb filtering may be used.  Claim 4 of the instant application uses alternative language as to the ‘862 patent which uses the term three-dimensional comb decoder.  This would not be considered a patentably distinct difference. 
Claim 5 of the instant application merely has slight grammatical differences as compared to claim 5 of the ‘862 patent which do not amount to a patentably distinct invention.  
Claim 6 of the instant application merely has slight grammatical differences as compared to claim 6 of the ‘862 patent which do not amount to a patentably distinct invention.  
Claim 9-10 of the instant application merely has slight structural differences as compared to claims 3 and 7 of the ‘862 patent which do not amount to a patentably distinct invention.  
Claim 11 of the instant application merely has slight structural differences as compared to claim 8 of the ‘862 patent which do not amount to a patentably distinct invention.  For example, claim 11 requires features that convert a video stream from 29.97 frame rate and 525 lines (standard definition resolution) to that of 23.98 frame rate and 1080 lines (high definition).  Claim 8 of the ‘862 patent claims the known high definition resolution only because the standard definition format is already claimed from claim 1.  Therefore, those of ordinary skill would not see a patentably distinct difference merely based on the claim structure alone.
Claims 12-16 and 19-20 have analogous limitations written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.
Claims 7-8 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,277,862 in view of Lipton et al. US 5,416,510
Claim 7 of the instant application requires a transcoding process which is known from Lipton.  Lipton teaches in Figure 22 and column 25 lines 40-45 The transcoder circuit 1134 (see rejection below).  It would have been obvious for a person with one of ordinary skill in the art to use a transcoding process because transcoding is a well-known process for converting, i.e. processing, video from an original format to a second modified format.  The use of transcoding does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12). 
Claim 8 of the instant application (which includes claim 7) merely requires the blurring process as required from claims 3-4 of the ‘862 patent.  These are not differences which would make the claims patentably distinct.
Claims 17-18 are analogous claims to that of claims 7-8 except written in apparatus form.  It would not be considered patentably distinct to practice the invention as an apparatus.

Claim No.
Instant Application
16/902,252
U.S Patent
10, 277,862
1
A method comprising: accessing, from an electronic storage, a first stream of video content having a first resolution;

extracting, from each frame the first stream of the video content, multiple different layers that each have the first resolution; wherein each of the multiple different layers is extracted from an entirety of the each frame

separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer having a second resolution that is higher than the first resolution;

reassembling, by at least one processor, the at least one modified layer into a second stream of the video content, the second stream of the video content having the second resolution that is higher than the first resolution while comprising the entirety of the each frame of the first stream; and

storing, in electronic storage, the second stream of the video content.
Claim 1 lines 1-3



Claim 1 lines 8-12





Claim 1 lines 13-16





Claim 1 lines 17-21

Claim 1 lines 18-19





Claim 9 lines 5-7
2
wherein the extracting the multiple different layers, from the first stream of the video content further comprises extracting a first color layer, a second color layer, and a third color layer, wherein each of the first color layer, the second color layer, and the third color layer that are different from each other and have the first resolution.
Claim 1 lines 8-12
3
wherein the extracting from the first stream of the video content the multiple different layers comprises performing a comb filter technique.
Claim 2
4
wherein the comb filter technique comprises at least one of a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique.
Claim 2 
5
wherein the extracting the multiple different layers, from the first stream of the video content further comprises:

extracting a red color layer by identifying red color values in the first stream of the video content and separating the identified red color values into the red color layer;

extracting a green color layer by identifying green color values in the first stream of the video content and separating the identified green color values into the green color layer; and

extracting a blue color layer by identifying blue color values in the first stream of the video content and separating the identified blue color values into the blue color layer.
Claim 5
6
wherein reassembling the at least one modified layer into a second stream of the video content having the second resolution further comprises:

identifying features that are present at least one of a first modified layer, a second modified layer, and a third modified layer; and

based on the identified features present in at least one of the first modified layer, the second modified layer, and the third modified layer, aligning the first modified layer, the second modified layer, and the third modified layer in the single stream of high resolution television video.
Claim 6
7
wherein separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer further comprises processing at least one of a first color layer, a second color layer, and a third color layer, utilizing a transcoding process, into a modified layer.
Lipton et al. US 5,416,510 teaches transcoding.
8
wherein processing at least one of the first color layer, the second color layer, and the third color layer, further comprises performing a blurring process on one or more of the first color layer, the second color layer, and the third color layer by frame by frame detection and the blurring of channel edges in corresponding ones of the first color layer, the second color layer, and the third color layer.
Claims 3-4
9
wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process.
Claim 3
10
wherein performing the chromatic level adjustment process comprises weighing the at least one modified layer in the second stream of the video content differently from another modified layer.
Claim 7
11
wherein accessing, from an electronic storage, the first stream of video content with a first resolution comprises accessing a first stream of video content with a 29.97 frame rate and 525 lines of resolution, the first stream of video content being based on a red, green, and blue colorimetry platform; and

reassembling the at least one modified layer into a second stream of the video content comprises reassembling modified red, green, and blue layers into a second stream of the video content with a 23.98 frame rate and 1080 lines of resolution.
Claim 1 and Claim 8


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 5-6, 12-13, 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen et al. US 2008/0292200 hereinafter referred to as Kjeldsen in view of Astrachan US 2011/0285913 hereinafter referred to as Astrachan.
In regards to claim 1, Kjeldsen teaches:
"A method comprising: accessing ... a first stream of video content having a first resolution"
Kjeldsen paragraph [0041] and Figure 1 teaches a method for processing text images.  Kjeldsen paragraph [0021] and Figure 1 teaches digital image source 110 may be a video camera which images the document 125.  Claim 13 requires the embodiment where the video content is a video stream.
"extracting, from each frame of the first stream of the video content, multiple different layers that each have the first resolution"
Kjeldsen teaches in paragraph [0025] there is an increased resolution phase where multiple images (and multiple color channels within the image) are aligned and combined so as to increase the amount of detail (resolution) in the image.  Kjeldsen teaches explicitly in paragraph [0042] there is a full color text image.  Such as a 24 bit depth, 8 bits per color plane.  As stated above, claim 13 explicitly claims the feature where the images are from a video stream.
“wherein each of the multiple different layers is extracted from an entirety of the each frame”
Kjeldsen explicitly illustrates this process in Figure three whereby a red channel (layer) a green channel and a blue channel are extracted from a text image.  As stated above, claim 13 explicitly claims the feature where the images are from a video stream. From Figure 3, the channels are extract from the entire image, not a region of the image.  Kjeldsen explicitly teaches in paragraph [0042] in a step 301, there is a full color text image. Such as a 24 bit depth, 8 bits per color plane.
"separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer having a second resolution that is higher than the first resolution"
Kjeldsen teaches in paragraph [0042] in step 303, there is color channel separation.  The red channel is separated in step 305, the green channel is step 307, and the blue channel in step 309.  Kjeldsen teaches in Figure 3 and paragraph [0043] image zooming is used so that image resolution in both x and y is made 3X larger (the total image is 9X larger) using bilinear interpolation. 
"reassembling, by at least one processor, the at least one modified layer into a second [version] of the video content, the second [version] of the video content having the second resolution that is higher than the first resolution while comprising an entirety of each frame of the first stream"
Kjeldsen teaches in Figure 3 and paragraph [0045] in step 329, these offsets are used to precisely align each pixel so the three zoomed color channels can be recombined into a single image having both greater resolution and higher clarity than the original image in 301.  Each pixel is interpreted as comprising the entirety of the frame.  Figures 7A-B also teach an entirety of the frame.
Kjeldsen does not teach:
"from an electronic storage" and "and storing, in electronic storage, the second stream of the video content" and "[second] stream" 
Astrachan teaches in Figure 1 and paragraph [0021] an exemplary video system-on-a-chip (SOC) integrated circuit (e.g., video SOC 102) receives one or more streams of video data from an external source via memory 104.  This is equivalent to accessing from an electronic storage.  Astrachan further teaches video processors 108 and 110 store processed, uncompressed video data back to memory 104 for subsequent use or provide processed video data directly to an on-chip buffer.  This is equivalent to storing the second stream of video content.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen in view of Astrachan to have included the features of "from an electronic storage" and "and storing, in electronic storage, the second stream of the video content" and "[second] stream" because techniques that adjust the contrast of a video data stream without substantially enhancing noise or introducing distracting intensity changes are desired (Astrachan paragraph [0005]).
In regards to claim 2, Kjeldsen/Astrachan teach all the limitations of claims 1 and further teach:
“wherein the extracting the multiple different layers, from the first stream of the video content further comprises extracting a first color layer, a second color layer, and a third color layer, wherein each of the first color layer, the second color layer, and the third color layer that are different from each other and have the first resolution”
Kjeldsen teaches in paragraph [0025] there is an increased resolution phase where multiple images (and multiple color channels within the image) are aligned and combined so as to increase the amount of detail (resolution) in the image.  Kjeldsen teaches explicitly in paragraph [0042] there is a full color text image.  Such as a 24 bit depth, 8 bits per color plane.
In regards to claim 5, Kjeldsen/Astrachan teach all the limitations of claims 1 and further teach:
“wherein the extracting the multiple different layers, from the first stream of the video content further comprises: extracting a red color layer by identifying red color values in the first stream of the video content and separating the identified red color values into the red color layer;
extracting a green color layer by identifying green color values in the first stream of the video content and separating the identified green color values into the green color layer; and extracting a blue color layer by identifying blue color values in the first stream of the video content and separating the identified blue color values into the blue color layer”
	This limitation appears to be nothing more than claiming the separation of the channels into their respective colors.  Kjeldsen teaches in paragraph [0042] in step 303, there is color channel separation.  The red channel is separated in step 305, the green channel is step 307, and the blue channel in step 309.
In regards to claim 6, Kjeldsen/Astrachan teach all the limitations of claims 1 and further teach:
“wherein reassembling the at least one modified layer into a second stream of the video content having the second resolution further comprises: identifying features that are present at least one of a first modified layer, a second modified layer, and a third modified layer; and based on the identified features present in at least one of the first modified layer, the second modified layer, and the third modified layer, aligning the first modified layer, the second modified layer, and the third modified layer in the single stream of high resolution television video”
Kjeldsen teaches in paragraph [0025] there is an increased resolution phase where multiple images (and multiple color channels within the image) are aligned and combined so as to increase the amount of detail (resolution) in the image.  The Examiner interprets that the color is an identified feature.
In regards to claim 12, Kjeldsen/Astrachan teach all the limitations of claim 1 and claim 12 contains similar limitations written in apparatus form.  Kjeldsen discloses the apparatus with a processor 120 and memory 130.  Therefore, Claim 12 is rejected for similar reasoning as applied to claim 1.
In regards to claim 13, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 13 contains similar limitations as in claim 2.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 2.
In regards to claim 15, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 15 contains similar limitations as in claim 5.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 5.
In regards to claim 16, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 16 contains similar limitations as in claim 6.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 6.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan and further in view of Lee US 6,067,123 hereinafter referred to as Lee.
In regards to claim 3, Kjeldsen/Astrachan teach all the limitations of claims 1 but do not explicitly teach:
“wherein the extracting from the first stream of the video content the multiple different layers comprises performing a comb filter technique”
However, comb filtering for separating color channels is well-known.  Lee teaches in Figure 1 and column 4 lines 20-30 the first switch 120 applies the NTSC composite video signal V to the digital comb filter 122 under the control of the microcomputer 108, and the NTSC composite video signal is separated into the luminance signal Y and the color signal C. The separated luminance and color signals Y and C are applied to the chroma processor 124, and converted to the primary color signal R, G, or B in the chroma processor 124.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Lee to have included the features of “wherein the extracting from the first stream of the video content the multiple different layers comprises performing a comb filter technique” because there is a need for allowing a user to view an HDTV broadcasting program through an HDTV and record the program in an NTSC-VTR by connecting the NTSC-VTR to the HDTV (Lee column 1 lines 20-25).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Lee and further in view of Watanabe et al. US 5,047,866 hereinafter referred to as Watanabe.
In regards to claim 4, Kjeldsen/Astrachan teach all the limitations of claims 1 but do not explicitly teach:
“wherein the comb filter technique comprises at least one of a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique”
This is a known comb filtering technique for color separation going back decades.  Watanabe teaches in the abstract a three-line comb filter made to be an adaptive type comb filter for separating a luminance signal from a chrominance signal.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan/Lee in view of Watanabe to include the features of “wherein the comb filter technique comprises at least one of a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique” so as to obtain a color television picture with a high resolution without generating any dot interference as well as any color bleeding (Watanabe column 2 lines 15-20).
Claim 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Lipton et al. US 5,416,510 hereinafter referred to as Lipton.
In regards to claim 7, Kjeldsen/Astrachan teach all the limitations of claims 1 and further teach:
“wherein separately processing at least one of the multiple, different layers to convert the at least one of the multiple different layers into at least one modified layer further comprises processing at least one of a first color layer, a second color layer, and a third color layer … into a modified layer”
Kjeldsen teaches in paragraph [0042] in step 303, there is color channel separation.  The red channel is separated in step 305, the green channel is step 307, and the blue channel in step 309.  Kjeldsen teaches in Figure 3 and paragraph [0043] image zooming is used so that image resolution in both x and y is made 3X larger (the total image is 9X larger) using bilinear interpolation. 
Kjeldsen/Astrachan do not explicitly teach:
“utilizing a transcoding process”
Lipton teaches in Figure 22 and column 25 lines 40-45 The transcoder circuit 1134 also contains programmable adjustments for contrast, brightness, and individual gain controls on R, G, and B signal lines.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Lipton to have included the features of  “utilizing a transcoding process” because transcoding is a conventionally know process with transcoders commercially available since 1995 and therefore, would not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 17, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 17 contains similar limitations as in claim 7.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 7.
Claim 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Lipton in view of Shiota US 6,122,076 hereinafter referred to as Shiota.
In regards to claim 8, Kjeldsen/Astrachan/Lipton teach all the limitations of claims 7 but do not explicitly teach:
“wherein processing at least one of the first color layer, the second color layer, and the third color layer, further comprises performing a blurring process on one or more of the first color layer, the second color layer, and the third color layer by frame by frame detection and the blurring of channel edges in corresponding ones of the first color layer, the second color layer, and the third color layer”
The use of unsharp masking, i.e. blurring, in image processing is well-known. Shiota teaches in column 17 lines 35-45 The RGB filter 4 is changed over to R, G, and B, and three color unsharp mask signals representing the color image are thereby obtained.  The unsharp mask signals are fed into the image processing section 1B.  Shiota further teaches the unsharp mask signals are converted into density signals by the LUT 12 and respectively stored in the frame memories 40R, 40G, and 40B.  This indicates that the images are processed as frames.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Shiota to have included the features of “wherein processing at least one of the first color layer, the second color layer, and the third color layer, further comprises performing a blurring process on one or more of the first color layer, the second color layer, and the third color layer by frame by frame detection and the blurring of channel edges in corresponding ones of the first color layer, the second color layer, and the third color layer” because these features are known in the art and the expected result would be a finally processed image with better quality.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 18, Kjeldsen/Astrachan/Lipton teaches all the limitations of claim 17 and claim 18 contains similar limitations as in claim 8.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 8.
Claim 9-10 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Li et al. US 2010/0123806 hereinafter referred to as Li.
In regards to claim 9, Kjeldsen/Astrachan teach all the limitations of claims 1 but do not explicitly teach:
“wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process”
However, chromatic adjustments would be considered routine.  Li teaches in paragraph [0024] the first weight parameter and the second weight parameter correspond to different ISO to adjust the green pixel signal and the original luminance signal respectively (Step S250).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Li to have included the features of “wherein reassembling, by at least one processor, the at least one modified layer into the second stream of the video content further comprises performing a chromatic level adjustment process” because captured images often become blurred due to handshakes during shooting (Li paragraph [0005]).
In regards to claim 10, Kjeldsen/Astrachan teach all the limitations of claims 9 but do not explicitly teach:
“wherein performing the chromatic level adjustment process comprises weighing the at least one modified layer in the second stream of the video content differently from another modified layer”
Li teaches in paragraph [0024] the first weight parameter and the second weight parameter correspond to different ISO to adjust the green pixel signal and the original luminance signal respectively (Step S250).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Li to have included the features of “wherein performing the chromatic level adjustment process comprises weighing the at least one modified layer in the second stream of the video content differently from another modified layer” because captured images often become blurred due to handshakes during shooting (Li paragraph [0005]).
In regards to claim 19, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 19 contains similar limitations as in claim 9.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 9.
In regards to claim 20, Kjeldsen/Astrachan teaches all the limitations of claim 12 and claim 20 contains similar limitations as in claim 10.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 10.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Sakai US 2004/0062517 hereinafter referred to as Sakai.
In regards to claim 11, Kjeldsen/Astrachan teach all the limitations of claims 1 but do not explicitly teach:
“wherein accessing, … the first stream of video content with a first resolution comprises accessing a first stream of video content … the first stream of video content being based on a red, green, and blue colorimetry platform; and reassembling the at least one modified layer into a second stream of the video content comprises reassembling modified red, green, and blue layers into a second stream of the video content …”
Kjeldsen teaches in paragraph [0042] in step 303, there is color channel separation.  The red channel is separated in step 305, the green channel is step 307, and the blue channel in step 309.  Kjeldsen teaches in Figure 3 and paragraph [0043] image zooming is used so that image resolution in both x and y is made 3X larger (the total image is 9X larger) using bilinear interpolation.  Kjeldsen teaches in Figure 3 and paragraph [0045] in step 329, these offsets are used to precisely align each pixel so the three zoomed color channels can be recombined into a single image having both greater resolution and higher clarity than the original image in 301.
Kjeldsen/Astrachan further teach:
“from an electronic storage”
Astrachan teaches in Figure 1 and paragraph [0021] an exemplary video system-on-a-chip (SOC) integrated circuit (e.g., video SOC 102) receives one or more streams of video data from an external source via memory 104.  This is equivalent to accessing from an electronic storage.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen in view of Astrachan to have included the features of “from an electronic storage” because techniques that adjust the contrast of a video data stream without substantially enhancing noise or introducing distracting intensity changes are desired (Astrachan paragraph [0005]).
Kjeldsen/Astrachan do not explicitly teach:
“with a 29.97 frame rate and 525 lines of resolution” and “with a 23.98 frame rate and 1080 lines of resolution”
However, these features represent nothing more than a standard format conversion from NTSC to HD.  These frames rates and resolutions would be implicit known to those of ordinary skill.  Sakai teaches in paragraph [0037] a format conversion which includes converting the number of scan lines and the frame of field frequency to the desired values. Sakai teaches in paragraph [002]-[0003] both the NTSC and HD formats. It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan in view of Sakai to include the features of “with a 29.97 frame rate and 525 lines of resolution” and “with a 23.98 frame rate and 1080 lines of resolution” because in the presence of video signals of various formats the requirement arises to convert video signals of a given format to a video signal of a different format (Sakai paragraph [0004]).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kjeldsen in view of Astrachan in view of Watanabe.
In regards to claim 14, Kjeldsen/Astrachan teach all the limitations of claims 12 but do not explicitly teach:
“wherein the at least one memory holds further instructions for the extracting from the first stream of the video content the multiple different layers at least in part by performing a comb filter technique selected from a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique”
This is a known comb filtering technique for color separation going back decades.  Watanabe teaches in the abstract a three-line comb filter made to be an adaptive type comb filter for separating a luminance signal from a chrominance signal.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kjeldsen/Astrachan/Lee in view of Watanabe to include the features of “wherein the comb filter technique comprises at least one of a three-dimensional digital comb filter technique and a three-line adaptive comb filter technique” so as to obtain a color television picture with a high resolution without generating any dot interference as well as any color bleeding (Watanabe column 2 lines 15-20).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are generally related to Kjeldsen being directed towards enhancing text.  However, as indicated in the rejection above, Kjeldsen discloses using video streams as input to the system.  The fact that Applicant has a different use for the invention does not make it a novel invention.
Applicant asserts that Kjeldsen is directed to a region of the image and not the entirety of the image.  However, this does not appear to accurately reflect all of the teachings of Kjeldsen.  As indicated in the rejection above, Kjeldsen explicitly teaches in paragraph [0042] in a step 301, there is a full color text image. Such as a 24 bit depth, 8 bits per color plane.  This means the layers are extracted from an entirety of a frame.  Furthermore, Figure 7A-B clearly illustrates that the enhanced image comprises all the same information as the original image. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422